The decree in this case is affirmed on authority of the opinion and judgment in the case of City of Tampa v. Lee this day filed and of Sanford v. Dial, 104 Fla. 1, 142 So.2d 233. The Miami city charter provides that special assessments upon property shall constitute a lien "of the same nature and to the same extent as the lien for general city taxes"; but such provision does not make such *Page 442 
special assessment liens of equal dignity with liens for State, county and municipal taxes.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.